                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
XAVIER POSTON,
                                                                ORDER
                            Plaintiff,
                                                              19-cv-958-bbc
              v.

MICHAEL JULSON, THEODORE ANDERSON,
LT. OLSON, BRYAN GERRY, CO TAYLOR,
CO ROWER, CO KANE, CO JOSHUA KRAFT
AND CO LANG,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Xavier Poston, who is incarcerated at Columbia Correctional

Institution, is proceeding on claims that correctional staff at the prison kept him in a

restraint suit in disciplinary segregation for five days without a break and under inhumane

conditions, in violation of his rights under the Eighth Amendment. Before the court is

plaintiff’s motion to supplement his complaint with two factual allegations: (1) after

plaintiff was placed in a full body restraint suit with a rip belt, one of the defendants told

him that the suit would not be removed until plaintiff expelled balloons allegedly containing

drugs; and (2) plaintiff was not allowed to brush his teeth, wash his face or perform range

of motion exercises. Dkt. #11. Because the additional factual allegations do not change the

nature of plaintiff’s claims and are substantially similar to the allegations made in his original

complaint, the motion will be denied as unnecessary.




                                                1
                                      ORDER

      IT IS ORDERED that plaintiff Xavier Poston’s motion to supplement his complaint,

dkt. #11, is DENIED as unnecessary.

      Entered this 9th day of March, 2020.

                                              BY THE COURT:

                                              /s/
                                              __________________________
                                              BARBARA B. CRABB
                                              District Judge




                                          2
